Exhibit 10.1

AMENDMENT NO. 4

This Amendment No. 4 (this “Amendment”) is executed as of August 19, 2015,
between NOP 301 CONGRESS LP, a Texas limited partnership (“Landlord”), and
RETAILMENOT, INC., a Delaware corporation (formerly known as Whaleshark Media,
Inc., which name change is evidenced by the Second Certificate of Amendment to
the Fifth Amended and Restated Certificate of Incorporation of Whaleshark Media,
Inc., dated March 8, 2013, and as certified by the Delaware Secretary of State
on March 8, 2013) (“Tenant”), for the purpose of amending the Lease Agreement
between Landlord and Tenant dated May 24, 2011 (the “Original Lease”). The
Original Lease, as amended by the Confirmation of Commencement Date dated
September 21, 2011, Amendment No. 1 dated November 14, 2011 (“Amendment No. 1”),
Confirmation of Effective Date dated September 13, 2012, Amendment No. 2 dated
November 9, 2012 (“Amendment No. 2”), Amendment No. 3 dated January 1, 2013,
Confirmation of Effective Date dated March 29, 2013, Confirmation of Suite 600
Effective Date dated October 3, 2013, Confirmation of Suite 400 Effective Date
dated February 21, 2014, and Confirmation of Suite 500 Effective Date dated
April 11, 2014, is referred to herein as the “Lease”. Capitalized terms used but
not defined herein shall have the meanings assigned to them in the Original
Lease.

RECITALS:

Pursuant to the terms of the Lease, Tenant is currently leasing Suites 700, 825,
850, 600, 400 and 500, consisting of 95,537 rentable square feet of space in the
aggregate (the “Existing Premises”), in the Building located at 301 Congress
Avenue, Austin, TX 78701, and commonly known as 301 Congress. Tenant desires to
(a) extend the Term for a period to be determined below, and (b) lease Suite 800
in the Building containing approximately 4,518 rentable square feet (the
“Suite 800 Premises”) (as depicted on Exhibit A hereto), and Landlord has agreed
to (i) such extension and (ii) lease such space to Tenant on the terms and
conditions contained herein.

AGREEMENTS:

For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:

1. Extension of Term. The Term is hereby extended such that it expires at 5:00
p.m., Austin, Texas, time, on the Expiration Date (defined below), rather than
July 31, 2020, on the terms and conditions of the Lease, as modified hereby.
Except as expressly provided in this Amendment, Tenant shall have no further
rights to extend or renew the Term. As used herein, the “Expiration Date” shall
mean the last day of the 96th full calendar month following the Suite 800
Effective Date, subject to adjustment and earlier termination as provided in the
Lease.

2. Suite 800 Premises; Tenant’s Proportionate Share; Acceptance. Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Suite 800 Premises
on the terms and conditions of the Lease, as modified hereby. From and after the
Suite 800 Effective Date (defined below), the term “Premises” shall refer
collectively to the Existing Premises and the Suite 800 Premises, and Tenant’s
Proportionate Share shall be increased to 23.92%, which is the percentage
obtained by dividing the number of rentable square feet in the Premises
(100,055) by the number of rentable square feet in the Building (418,338).
Tenant accepts the Suite 800 Premises in their “AS-IS” condition and Landlord
shall not be required to perform any demolition work or tenant finish-work
therein or to provide any allowances therefor, except as expressly set forth in
Section 9 below. Landlord and Tenant stipulate that the number of rentable
square feet in the Existing Premises, the Suite 800 Premises and the Building
are correct. Additionally, for the avoidance of doubt, following the Suite 800
Effective Date, the “Premises” shall contain the full floors with respect to the
fourth, fifth, sixth, seventh and eighth floors of the Building.

3. Term.

(a) Term for Suite 800 Premises. The Term for the Suite 800 Premises shall begin
on the Suite 800 Effective Date and shall expire on the Expiration Date (as
defined in Section 1 above), unless sooner terminated as provided in the Lease.
As used herein, the “Suite 800 Effective Date” means the earlier of (1) the

 

1



--------------------------------------------------------------------------------

date on which Tenant occupies at least 25% of the Suite 800 Premises and begins
conducting business therein, or (2) 120 days following the date on which
Landlord tenders the Suite 800 Premises to Tenant in their “AS-IS” condition
(provided that for purposes of this clause (2) Landlord shall not be deemed to
have tendered the Suite 800 Premises to Tenant in their “AS-IS” condition prior
to the Estimated Suite 800 Delivery Date [defined below]). The parties
anticipate that the Suite 800 Premises shall be tendered to Tenant in their
“AS-IS” condition on October 1, 2015 (the “Estimated Suite 800 Delivery Date”).

(b) Confirmation of Suite 800 Effective Date. Prior to occupying the Suite 800
Premises, Tenant shall execute and deliver to Landlord a letter substantially in
the form of Exhibit C hereto confirming (1) the Suite 800 Effective Date,
(2) the Expiration Date, (3) that Tenant has accepted the Suite 800 Premises,
and (4) that Landlord has performed all of its obligations with respect to the
Suite 800 Premises (except for punch-list items specified in such letter);
however, the failure of the parties to execute such letter shall not defer the
Suite 800 Effective Date or otherwise invalidate the Lease or this Amendment.
Tenant shall have early access to the Suite 800 Premises as provided in
Section 4 below.

(c) Tender of Possession. For the avoidance of doubt, any reference in this
Amendment to Landlord’s tendering possession of the Suite 800 Premises in their
“AS-IS” condition shall be deemed to be satisfied if Landlord delivers written
notice to Tenant that the Suite 800 Premises are in Landlord’s possession and
are available for the commencement of the Work, subject to the satisfaction of
the requirements of Section 9 and Exhibit B attached hereto (it being understood
that if a prior tenant of any portion of such space left personal property
therein, the responsibility and expense of removing such personal property, as
between Landlord and Tenant, shall be borne by Landlord).

4. Early Entry by Tenant. Tenant may enter the Suite 800 Premises up to 15 days
before the Work therein is Substantially Completed with Landlord’s prior consent
(which shall not be unreasonably withheld) to install furniture and phone and
data cabling, provided that (a) Landlord is given prior written notice of any
such entry, (b) such entry shall be coordinated with Landlord and shall not
interfere with the Work, and (c) Tenant shall deliver to Landlord evidence that
the insurance required under Section 11 of the Lease has been obtained with
respect to the Suite 800 Premises. Any such entry shall be on the terms of the
Lease, but no Basic Rent or Additional Rent shall accrue during the period that
Tenant so enters the Suite 800 Premises prior to Substantial Completion of the
Work therein. Tenant shall conduct its activities therein so as not to interfere
with the Work, and shall do so at its risk and expense. If, in Landlord’s
reasonable judgment, Tenant’s activities therein interfere with the Work,
Landlord may terminate Tenant’s right to enter the Suite 800 Premises before
Substantial Completion of the Work therein. In order to permit Tenant to plan
for its early entry into the Suite 800 Premises as described above, Landlord
shall provide Tenant with notice of the day that Landlord believes is 30 days
prior to the date upon which Substantial Completion will occur.

5. Basic Rent.

(a) Basic Rent for Suite 800 Premises. The monthly installments of Basic Rent
under the Lease for the Suite 800 Premises shall be the following amounts for
the following periods of time, beginning on the Suite 800 Effective Date:

 

Third Expansion Lease

Months

  Annual Basic Rent
Rate Per Rentable
Square Foot   Monthly Installments of
Basic Rent for the Suite 800
Premises 1 – 12   $28.50   $10.730.25 13 – 24   $29.50   $11,106.75 25 – 36  
$30.50   $11,483.25 37 – 48   $31.50   $11,859.75 49 – 60   $32.50   $12,236.25
61 – 72   $33.50   $12,612.75 73 – 84   $34.50   $12,989.25 85 – 96   $35.50  
$13,365.75

 

2



--------------------------------------------------------------------------------

As used herein, the term “Third Expansion Lease Month” means each calendar month
during the Term from and after the Suite 800 Effective Date (and if the Suite
800 Effective Date does not occur on the first day of a calendar month, the
period from the Suite 800 Effective Date to the first day of the next calendar
month shall be included in the first Third Expansion Lease Month for purposes of
determining the duration of the Term and the monthly Basic Rent rate applicable
for such partial month).

(b) Basic Rent for Existing Premises. From and after August 1, 2020, the monthly
installments of Basic Rent under the Lease for the Existing Premises shall be
calculated in the same manner as monthly installments of Basic Rent under the
Lease for the Suite 800 Premises (both with respect to the rate per rentable
square foot and the time periods and increases with respect thereto). For
example, if August 1, 2020 corresponds with the first day of Third Expansion
Lease Month 44, then Basic Rent for the Existing Premises shall be $31.50 per
rentable square foot in the Existing Premises (at an annual rate) from August 1,
2020 through December 31, 2020, and on January 1, 2021 (i.e., the first day of
Third Expansion Lease Month 49), such rate would increase to $32.50 per rentable
square foot in the Existing Premises (at an annual rate).

(c) 12-Month Extension if Suite 900 Premises Expansion Option Not Exercised. If,
for any reason, the expansion option with respect to the Suite 900 Premises
(defined below) described in Section 12 below is not timely exercised, the Term
of the Lease with respect to the entire Premises (i.e., the Existing Premises
and the Suite 800 Premises) shall be extended by an additional 12 months, such
that the “Expiration Date” as defined in Section 1 shall instead mean “the last
day of the 108th full calendar month following the Suite 800 Effective Date,
subject to adjustment and earlier termination as provided in the Lease”, and
Basic Rent for such 12-month period shall be payable as follows:

 

Third Expansion Lease
Months

  Annual Basic Rent
Rate Per Rentable
Square Foot   Monthly Installments of
Basic Rent for the Entire
Premises 97 – 108   $36.50   $304,333.96

6. Termination of Certain Expansion Rights. Except as expressly provided in
Sections 11 and 12 of this Amendment, Tenant shall have no option to lease
additional space in the Building or any rights of first offer, rights of first
opportunity or rights of first refusal with respect to space in the Building;
accordingly any provision of the Lease granting Tenant any option to lease
additional space in the Building or any rights of first offer, rights of first
opportunity or rights of first refusal with respect to space in the Building are
hereby deleted in their entirety.

7. Landlord’s Failure to Deliver the Suite 800 Premises. If Landlord is unable
to timely tender possession of the Suite 800 Premises, (a) the validity of this
Amendment shall not be affected or impaired thereby, (b) Landlord shall not be
in default hereunder or be liable for damages therefor, and (c) Tenant shall
accept possession of the Suite 800 Premises when Landlord tenders possession
thereof to Tenant; however, with respect to the delivery of the Suite 800
Premises, Tenant shall not be required to accept, and Landlord shall not be
required to deliver, less than the entire Suite 800 Premises, and the delivery
of possession of less than the entire Suite 800 Premises shall not satisfy
Landlord’s delivery obligations under this Amendment unless otherwise agreed in
writing by Tenant. Notwithstanding the foregoing, if Landlord does not tender
possession of the Suite 800 Premises to Tenant in their “AS-IS” condition by the
Liquidated Damages Date (defined below), Tenant may offset from its Basic Rent
obligations first accruing following the Suite 800 Effective Date, liquidated
damages equal to one day of Basic Rent and Additional Rent first payable with
respect to the Suite 800 Premises by Tenant under this Amendment for each day
after the applicable Liquidated Damages Date and ending on the earlier of
(1) the Treble Liquidated Damages Date (defined below), or (2) the day Landlord
tenders possession of the Suite 800 Premises in their “AS-IS” condition. If
Landlord does not tender possession of the Suite 800 Premises to Tenant in their
“AS-IS” condition by the Treble Liquidated Damages Date, Tenant may offset from
its Basic Rent obligations first

 

3



--------------------------------------------------------------------------------

accruing following the applicable Treble Liquidated Damages Date, liquidated
damages equal to three days of Basic Rent and Additional Rent first payable with
respect to the Suite 800 Premises by Tenant under this Amendment for each day
thereafter and ending on the day Landlord tenders possession of the Suite 800
Premises in their “AS-IS” condition. The offset and abatement rights afforded to
Tenant under this Section 7 shall be Tenant’s sole remedies for Landlord’s
failure to timely tender possession of the Suite 800 Premises to Tenant. As used
herein, “Liquidated Damages Date” means 30 days after the Estimated Suite 800
Delivery Date, plus the number of Tenant Delay Days and the number of Force
Majeure Delay Days (as defined in Amendment No. 2), and “Treble Liquidated
Damages Date” means 90 days after the Estimated Suite 800 Delivery Date, plus
the number of Tenant Delay Days and the number of Force Majeure Delay Days.

8. Security Deposit. Contemporaneously with the execution hereof, Tenant shall
deliver to Landlord $133,855.57 to be held as part of the Security Deposit under
the Lease. For the avoidance of doubt, from and after the execution hereof, the
total Security Deposit required under the Lease shall be $345,189.75.

9. Tenant Finish-Work. Landlord shall construct tenant improvements in the Suite
800 Premises in accordance with Exhibit B hereto.

10. Parking. From and after the Suite 800 Effective Date, and provided no Event
of Default has occurred and is continuing, Tenant’s parking rights with respect
to the Suite 800 Premises shall be governed solely by Exhibit D hereto. For the
avoidance of doubt, with respect to the Existing Premises, Tenant’s parking
rights shall continue to be governed by Exhibit E of Amendment No. 2.

11. Right of First Offer. In addition to the right of first offer described in
Exhibit F of Amendment No. 2, which Tenant shall continue to have
(notwithstanding Section 6 above), from and after the date hereof, Tenant shall
be granted the right of first offer contained in Exhibit E hereto, provided
that, from and after the date hereof, and with respect to the tenth and eleventh
floors of the Building, the right of first offer described in Exhibit E hereto
shall be primary to the right of first offer described in Exhibit F of Amendment
No. 2, and while the right of first offer contained in Exhibit E hereto is
effective, the right of first offer described in Exhibit F of Amendment No. 2
shall not apply to the tenth or eleventh floors of the Building. For example, if
12,000 rentable square feet of space become available on the tenth floor of the
Building while both rights of first offer remain effective, Landlord’s
obligation to offer such space shall be pursuant to the right of first offer
contained in Exhibit E hereto, and not pursuant to the right of first offer
described in Exhibit F of Amendment No. 2. Should Tenant lease any portion of
the Offer Space (defined in Exhibit E hereto) located on the eleventh floor of
the Building, Tenant may, by delivering written notice to Landlord, request that
Landlord, at Tenant’s sole cost and expense, cause the elevator bank serving the
Building’s fourth through tenth floors to additionally serve the eleventh floor
(and all permits and work associated with the same shall be referred to herein
as the “Eleventh Floor Elevator Work”). Should Tenant deliver such written
request, Landlord shall, within a reasonable time period, competitively bid the
Eleventh Floor Elevator Work to three contractors approved by Landlord in its
reasonable discretion, and upon receipt of such bids shall provide the same to
Tenant, whereupon Tenant shall be permitted to decide whether to proceed with
the Eleventh Floor Work. Should Tenant elect to proceed with the Eleventh Floor
Elevator Work (which election shall be made in writing to Landlord), Landlord
(a) shall within a reasonable time period after receipt of such election, apply
for all applicable permits and approvals with respect to the Eleventh Floor
Elevator Work, and (b) upon receipt of the required permits and approvals
referenced in clause (a) and selection of a contractor as referenced in the
previous sentence, shall cause the Eleventh Floor Elevator Work to be performed
within a commercially reasonable period of time. Tenant shall reimburse Landlord
for all costs associated with the Eleventh Floor Elevator Work within 30 days
following Landlord’s delivery of written request therefor (and for the avoidance
of doubt, Landlord shall be entitled to request multiple draws). Following the
expiration or earlier termination of the Lease, Tenant shall not be required to
restore the Eleventh Floor Elevator Work. The entire Eleventh Floor Elevator
Work shall be performed at Tenant’s sole cost and expense.

12. Expansion Option. Tenant, at Tenant’s option, may lease all (but not less
than all) of the space in the Building designated on Exhibit G (the “Suite 900
Premises”), by delivering to Landlord, on or before July 1, 2016, written notice
of Tenant’s election to include such space in the Premises (“Tenant’s Expansion
Notice”). Notwithstanding the foregoing, Tenant may extend the deadline for
delivering Tenant’s Expansion Notice such that Tenant’s Expansion Notice is due
on or before October 1, 2016 by delivering to Landlord, on or prior to July 1,
2016, (a) written notice to Landlord electing to extend such deadline, and (b) a
one-time fee equal to $75,000 as

 

4



--------------------------------------------------------------------------------

consideration for such extension. If Tenant timely delivers Tenant’s Expansion
Notice to Landlord, Landlord and Tenant shall execute an amendment to the Lease
within ten days following Tenant’s Expansion Notice, which amendment shall be on
the same terms as the Lease (as amended by this Amendment) except as follows:

(1) the Premises shall be increased by the number of rentable square feet in the
Suite 900 Premises;

(2) Tenant’s Proportionate Share shall be redefined to account for the addition
of the Suite 900 Premises;

(3) the monthly Basic Rent applicable to the Suite 900 Premises shall be $30.00
per rentable square foot in the Suite 900 Premises initially, with $1.00 per
rentable square foot annual increases;

(4) the lease term for the Suite 900 Premises shall be the remaining Term under
the Lease (as extended by this Amendment);

(5) the lease amendment adding the Suite 900 Premises to the Premises shall
include a work letter substantially similar to the work letter attached as
Exhibit B to this Amendment, and Tenant shall commence paying Rent with respect
to the Suite 900 Premises on the earliest of (A) the date on which Tenant
occupies at least 25% of the Suite 900 Premises and begins conducting business
therein, or (B) 120 days following the day on which Landlord tenders the Suite
900 Premises to Tenant in their “AS-IS” condition (provided that for purposes of
this clause (B) Landlord shall not be deemed to have tendered the Suite 900
Premises to Tenant in their “AS-IS” condition prior to the Estimated Suite 900
Delivery Date [defined below]). The parties anticipate that the Suite 900
Premises shall be tendered to Tenant in their “AS-IS” condition on March 1, 2017
(the “Estimated Suite 900 Delivery Date”);

(6) prior to occupying the Suite 900 Premises, Tenant shall execute and deliver
to Landlord a letter substantially in the form of Exhibit C hereto (as
applicable for the Suite 900 Premises);

(7) for the avoidance of doubt, any reference in such amendment to Landlord’s
tendering possession of the Suite 900 Premises in their “AS-IS” condition shall
be deemed to be satisfied if Landlord delivers written notice to Tenant that the
Suite 900 Premises are in Landlord’s possession and are available for the
commencement of the improvement work therein, subject to the satisfaction of the
tenant improvement requirements of such amendment (it being understood that if a
prior tenant of any portion of such space left personal property therein, the
responsibility and expense of removing such personal property, as between
Landlord and Tenant, shall be borne by Landlord);

(8) Tenant shall be permitted an early entry right with respect to the Suite 900
Premises on the same terms and conditions (as applicable to the Suite 900
Premises) as Section 4 of this Amendment;

(9) Tenant shall receive liquidated damages for Landlord’s failure to timely
deliver the Suite 900 Premises upon the same terms and conditions (as applicable
to the Suite 900 Premises) as Section 7 of this Amendment; provided, however,
that in addition to any liquidated damages payable with respect to the Suite 900
Premises based upon the same terms and conditions as described in such
Section 7, if Landlord does not tender possession of the Suite 900 Premises to
Tenant in their “AS-IS” condition by September 1, 2017, Landlord shall, on or
prior to October 1, 2017, pay to Tenant as additional liquidated damages a
one-time payment of $375,000;

(10) Tenant shall lease the Suite 900 Premises in their “AS-IS” condition, and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) other than the construction allowance
described in the following clause;

 

5



--------------------------------------------------------------------------------

(11) Landlord shall provide to Tenant a construction allowance equal to $37.50
per rentable square foot in the Suite 900 Premises, and the work letter for the
build-out in the Suite 900 Premises shall be on the same terms and conditions
(as applicable to the Suite 900 Premises) as Exhibit B of this Amendment;
provided, however, that Tenant shall be permitted to use up to $20,000 of the
construction allowance applicable to the Suite 900 Premises on a study to
determine the feasibility of creating a direct access point connecting the fifth
floor of the Existing Premises with the “P6” level of the Parking Area;

(12) Tenant shall be provided additional parking access cards at the same ratio
and on the same terms and conditions as Exhibit D of this Amendment (excluding
the second and third paragraphs of such Exhibit, which, for the avoidance of
doubt, shall continue to apply, but in connection with the Suite 900 Premises,
no additional reserved parking access cards or “after hours” parking access
cards will be provided beyond those granted in the connection with the Suite 800
Premises pursuant to this Amendment);

(13) from and after the effective date with respect to the Suite 900 Premises,
Tenant’s right to renew the Term as set forth on Exhibit D of Amendment No. 2
(as amended by this Amendment) shall include the Suite 900 Premises; and

(14) open/exposed ceilings in the Suite 900 Premises (upon final completion of
the tenant improvement work with respect to same) shall not be required to be
removed from the Premises or restored pursuant to Section 21 of the Original
Lease.

If Tenant fails or is unable to timely exercise its right pursuant to this
Section 12 with respect to the Suite 900 Premises, then such right shall lapse,
time being of the essence with respect to the exercise thereof, and thereafter
Landlord may lease all or a portion of the Suite 900 Premises to third parties
on such terms as Landlord may elect. Unless otherwise agreed in writing between
Landlord and Tenant’s real estate broker, in no event shall Landlord be
obligated to pay a commission with respect to any space leased by Tenant under
this Section 12, and Tenant and Landlord shall each indemnify the other against
all costs, expenses, attorneys’ fees, and other liability for commissions or
other compensation claimed by any broker or agent claiming the same by, through
or under the indemnifying party.

Tenant’s rights under this Section 12 shall terminate, at Landlord’s option, if
(A) an Event of Default (i.e., a default beyond the applicable notice and cure
periods as provided in Section 17 of the Original Lease) exists as of the date
of Tenant’s exercise of its rights under this Section 12 or as of the effective
date of the addition of the Suite 900 Premises to the Premises, (B) the Lease or
Tenant’s right to possession of any of the Premises is terminated, (C) Tenant
assigns its interest in the Lease or sublets any portion of the Premises,
(D) Tenant ceases to lease from Landlord and to occupy at least three full
floors in the Building, or (E) Tenant fails to timely exercise its option under
this Section 12, time being of the essence with respect to Tenant’s exercise
thereof.

13. Renewal Option. From and after the Suite 800 Effective Date, Tenant’s right
to renew the Term as set forth on Exhibit D of Amendment No. 2 shall include the
Suite 800 Premises, provided that the phrase in the first paragraph thereof that
states “not earlier than January 31, 2019 or later than July 31, 2019” shall be
amended to state “no earlier than 21 months or later than 15 months before the
expiration of the Term”, and for the avoidance of doubt, the reference to the
expiration of the Term in such amended language shall refer to the Expiration
Date.

14. Option Fee. In consideration for Landlord’s agreement to grant the expansion
option described in Section 12 above, Tenant shall pay to Landlord, within 30
days following the date of this Amendment, a one-time fee equal to $375,000 (the
“Option Fee”).

15. Tenant’s Cancellation Right. Except as expressly provided in Sections 14
(Condemnation) or 15 (Fire or Other Casualty) of the Original Lease, Tenant
shall have no further cancellation rights under the Lease.

 

6



--------------------------------------------------------------------------------

16. Confidentiality. Tenant acknowledges the terms and conditions of the Lease
(as amended hereby) are to remain confidential on the same terms and conditions
of Section 15 of Amendment No. 1.

17. Condition of Premises. Tenant hereby accepts the Premises in their “AS-IS”
condition, and Landlord shall have no obligation for any construction or
finish-out allowance or providing to Tenant any other tenant inducement, except
as provided in Section 9 and Exhibit B hereto.

18. Stairwell Upgrades. Subject to Landlord’s approval of plans and
specifications as more particularly described in Section 8.1 of the Original
Lease, and to the extent permitted by Law, Tenant shall have the right to
repaint and clean the portions of the Building fire stairs connecting floors
comprising portions of the Premises.

19. Surrender of Premises. Notwithstanding anything to the contrary contained in
the Lease, Landlord agrees that Tenant shall not be required to remove the
following improvements (as they exist as of the date of this Amendment) or
restore the same pursuant to Section 21 of the Original Lease:

(a) Improvements to the balcony on the Brazos side of the Building and directly
adjacent to the Suite 400 Premises (as defined in Amendment No. 2);

(b) Improvements to the restrooms in the Suite 600 Premises (as defined in
Amendment No. 2); and

(c) Open/exposed ceilings in the Existing Premises and (upon final completion of
the Work) the Suite 800 Premises.

20. Storage Space.

(a) Lease of Storage Premises. Subject to the terms of the Lease (except as
provided below), Landlord leases to Tenant and Tenant accepts the space
containing approximately 256 square feet, as shown on Exhibit F attached hereto,
on level B4 of the Parking Area (the “Storage Premises”) for the current Term,
as extended by this Amendment (the “Storage Term”). Notwithstanding anything to
the contrary contained herein, if the Lease or Tenant’s right to possession of
the Premises terminates prior to the Expiration Date, as same may be extended
herein, the Storage Term shall expire on such earlier termination date.

(b) Use of Storage Premises. The Storage Premises shall be used by Tenant for
the storage of equipment, inventory or other non-perishable items and for no
other purpose whatsoever. Tenant agrees to keep the Storage Premises in a neat
and orderly fashion and keep all stored items in cartons, file cabinets, other
suitable containers, or otherwise organized in a neat and orderly fashion. All
items stored in the Storage Premises shall be at least 18 inches below the
bottom of all sprinklers located in the ceiling of the Storage Premises, if any.
Tenant shall not store anything in the Storage Premises which is unsafe or which
otherwise may create a hazardous condition, or which may increase Landlord’s
insurance rates, or cause a cancellation or modification of Landlord’s insurance
coverage. Without limitation, Tenant shall not store any flammable, combustible
or explosive fluid, chemical or substance or any perishable food or beverage
products, except with Landlord’s prior written approval. Landlord reserves the
right to adopt and enforce reasonable rules and regulations governing the use of
the Storage Premises from time to time. Upon expiration or earlier termination
of Tenant’s rights to the Storage Premises, Tenant shall completely vacate and
surrender the Storage Premises to Landlord in the condition in which it was
delivered to Tenant, reasonable wear and tear excepted, broom-clean and empty of
all personalty and other items placed therein by or on behalf of Tenant.

(c) Storage Premises Rent. Tenant shall initially pay monthly rent for the
Storage Premises (“Storage Premises Rent”) in the amount of $350 per month
(which monthly amount shall increase by 3% on the first day of May of each
calendar year during the Storage Term), such rent to be payable in advance on or
before the first day of each month of the Storage Term. Any partial month shall
be appropriately prorated. All Storage Premises Rent shall be deemed Rent and
shall be payable in the same manner Basic Rent is payable under the Lease.

 

7



--------------------------------------------------------------------------------

(d) Terms Applied to Storage Premises. All terms and provisions of the Lease
shall be applicable to the Storage Premises, including Section 11 of the
Original lease (Insurance; Waivers; Subrogation; Indemnity), except Landlord
need not supply water, janitorial service, cleaning, window washing or any other
services (other than electricity for Building-standard overhead lights) to the
Storage Premises and Tenant shall not be entitled to any work allowances, rent
credits or abatements, expansion rights or renewal rights with respect to the
Storage Premises unless such concessions or rights are specifically provided for
herein with respect to the Storage Premises. Landlord shall not be liable for
any theft or damage to any items or materials stored in the Storage Premises, it
being understood Tenant is using the Storage Premises at its own risk. The
Storage Premises shall not be included in the determination of Tenant’s
Proportionate Share nor shall Tenant be required to pay Operating Costs, Taxes
or Electrical Costs in connection with the Storage Premises.

(e) Condition of Storage Premises. Tenant agrees to accept the Storage Premises
in their condition and “as built” configuration existing on the earlier of the
date Tenant takes possession of the Storage Premises or the effective date of
this Amendment.

(f) No Assignment. If Tenant assigns the Lease or sublets all or any part of the
Premises (other than in connection with a Permitted Transfer, as defined in
Section 10.8 of the Original Lease), Landlord, at its option, may terminate
Tenant’s rights to the Storage Premises effective as of 30 days after notice to
Tenant. Additionally, notwithstanding anything set forth in Section 10 of the
Original Lease to the contrary, Tenant shall not without the prior written
consent of Landlord, which consent may be withheld in Landlord’s sole
discretion, assign, sublease, transfer or encumber the Storage Premises or grant
any license, concession or other right of occupancy or permit the use of the
Storage Premises by any party other than Tenant.

(g) Substitution Space. Landlord may, from time to time and at Landlord’s
expense, relocate the Storage Premises within the Project to space which is
comparable in size and utility to the Storage Premises. If Landlord relocates
Tenant, Landlord shall reimburse Tenant for Tenant’s reasonable out-of-pocket
expenses for moving Tenant’s furniture, equipment, and supplies from the Storage
Premises to the relocation space. Upon such relocation, the relocation space
shall be deemed to be the Storage Premises and the terms of this Section 20
shall remain in full force and shall apply to the relocation space.

(h) Existing Storage Lease. Any existing lease that is currently in effect
between Tenant and Landlord or an agent of Landlord with respect to the Storage
Premises shall be deemed to have expired as of the day immediately prior to the
date hereof, and from and after the date hereof, Tenant’s right to occupy the
Storage Premises shall be granted pursuant to this Amendment.

21. Brokerage. Landlord and Tenant each warrant to the other that it has not
dealt with any broker or agent in connection with the negotiation or execution
of this Amendment other than AQUILA Commercial, LLC and HPI Corporate Services,
LLC, whose commissions shall be paid by Landlord pursuant to separate written
agreements. Tenant and Landlord shall each indemnify the other against all
costs, expenses, attorneys’ fees, and other liability for commissions or other
compensation claimed by any other broker or agent claiming the same by, through
or under the indemnifying party.

22. No Construction Contract. Landlord and Tenant acknowledge and agree that
this Amendment, including all exhibits a part hereof, is not a construction
contract or an agreement collateral to or affecting a construction contract.

23. Prohibited Persons and Transactions. Tenant acknowledges that the
representations and warranties made in Section 20 of Amendment No. 1 remain
valid and are remade as of the date of this Amendment.

24. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect,
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant, and (c) except (1) as expressly
provided for in this Amendment, and (2) for a portion of the Refurbishment
Allowance (as defined in Amendment No. 2), of which $154,930.00 remains
available to Tenant subject to the terms of Section 9 of Amendment No. 2, all
tenant finish-work allowances provided to Tenant under the Lease or otherwise,
if any, have been paid in full by Landlord to Tenant, and Landlord has no
further obligations with respect thereto.

 

8



--------------------------------------------------------------------------------

25. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this Amendment shall be binding upon Landlord and
Tenant and their respective successors and assigns. If any inconsistency exists
or arises between the terms of this Amendment and the terms of the Lease, the
terms of this Amendment shall prevail. This Amendment shall be governed by the
laws of the State in which the Premises are located.

26. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of such counterparts shall
constitute one document. To facilitate execution of this Amendment, the parties
hereto may execute and exchange, by telephone facsimile or electronic mail PDF,
counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one document.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LANDLORD:    NOP 301 CONGRESS LP, a Texas limited partnership    By:    NOP 301
Congress GP LLC, a Delaware limited liability company, its general partner      
By:    National Office Partners LLC, a California limited liability company, its
sole member          By:    CWP Capital Management LLC, a Delaware limited
liability company, its manager             By:   

/s/ Joseph A. Corrente

            Name:    Joseph A. Corrente             Title:    Executive Vice
President TENANT:    RETAILMENOT, INC., a Delaware corporation    By:   

/s/ Cotter Cunningham

   Name:    Cotter Cunningham    Title:    President and Chief Executive Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT A

DEPICTION OF SUITE 800 PREMISES

 

LOGO [g26924g85s57.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TENANT FINISH-WORK: ALLOWANCE

(Landlord Performs the Work)

1. Acceptance of Suite 800 Premises. Except as set forth in this Exhibit, Tenant
shall accept the Suite 800 Premises in their “AS-IS” condition on the date that
the Suite 800 Premises are delivered to Tenant.

2. Space Plans.

(a) Preparation and Delivery. On or before November 1, 2015 (the “Space Plans
Delivery Deadline”), Tenant shall deliver to Landlord a space plan prepared by
STG Design, Inc. or another design consultant reasonably acceptable to Landlord
(the “Architect”) depicting improvements to be installed in the Suite 800
Premises (the “Space Plans”).

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted Space Plans within five business days after Tenant’s submission
thereof. If Landlord disapproves of such Space Plans, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within five business days after such notice, revise
such Space Plans in accordance with Landlord’s objections and submit to Landlord
for its review and approval. Landlord shall notify Tenant in writing whether it
approves of the resubmitted Space Plans within three business days after its
receipt thereof. This process shall be repeated until the Space Plans have been
finally approved by Landlord and Tenant. If Landlord fails to notify Tenant that
it disapproves of the initial Space Plans within five business days (or, in the
case of resubmitted Space Plans, within three business days) after the
submission thereof, then Landlord shall be deemed to have approved the Space
Plans in question. If Tenant fails to timely deliver such Space Plans, then each
day after the Space Plans Delivery Deadline that such Space Plans are not
delivered to Landlord shall be a Tenant Delay Day (defined below).

3. Working Drawings.

(a) Preparation and Delivery. On or before the tenth day following the date on
which the Space Plans are approved (or deemed approved) by Landlord and Tenant
(the “Working Drawings Delivery Deadline”), Tenant shall provide to Landlord for
its approval final working drawings, prepared by the Architect, of all
improvements that Tenant proposes to install in the Suite 800 Premises; such
working drawings shall include the partition layout, ceiling plan, electrical
outlets and switches, telephone outlets, drawings for any modifications to the
mechanical and plumbing systems of the Building, and detailed plans and
specifications for the construction of the improvements called for under this
Exhibit in accordance with all applicable Laws. If Tenant fails to timely
deliver such drawings, then each day after the Working Drawings Delivery
Deadline that such drawings are not delivered to Landlord shall be a Tenant
Delay Day.

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within ten business days after Tenant’s submission
thereof. If Landlord disapproves of such working drawings, then Landlord shall
notify Tenant thereof specifying in reasonable detail the reasons for such
disapproval, in which case Tenant shall, within three business days after such
notice, revise such working drawings in accordance with Landlord’s objections
and submit the revised working drawings to Landlord for its review and approval.
Landlord shall notify Tenant in writing whether it approves of the resubmitted
working drawings within five business days after its receipt thereof. This
process shall be repeated until the working drawings have been finally approved
by Tenant and Landlord. If Landlord fails to notify Tenant that it disapproves
of the initial working drawings within ten business days (or, in the case of
resubmitted working drawings, within five business days) after the submission
thereof, then Landlord shall be deemed to have approved the working drawings in
question. If the working drawings are not fully approved (or deemed approved) by
both Landlord and Tenant by the 20th business day after the delivery of the
initial draft thereof to Landlord, then each day after such time period that
such working drawings are not fully approved (or deemed approved) by both
Landlord and Tenant shall constitute a Tenant Delay Day.

 

B-1



--------------------------------------------------------------------------------

(c) Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or the Building’s
Systems, then the working drawings pertaining thereto must be approved by the
Building’s engineer of record. Landlord’s approval of the Space Plans and the
working drawings described in Section 3(a) above shall not be unreasonably
withheld, provided that (1) they comply with all Laws, (2) the improvements
depicted thereon do not (A) adversely affect (in the reasonable discretion of
Landlord) the Building’s Structure or the Building’s Systems (including the
Building’s restrooms or mechanical rooms), or (B) affect (in the sole discretion
of Landlord) (i) the exterior appearance of the Building, (ii) the appearance of
the Building’s common areas or elevator lobby areas or (iii) the provision of
services to other occupants of the Building, (3) such working drawings are
sufficiently detailed to allow construction of the improvements in a good and
workmanlike manner, and (4) the improvements depicted thereon conform to the
rules and regulations promulgated from time to time by Landlord for the
construction of tenant improvements (a copy of which has been delivered to
Tenant). As used herein, “Working Drawings” means the final working drawings
approved by Landlord, as amended from time to time by any approved changes
thereto, and “Work” means all improvements to be constructed in the Suite 800
Premises in accordance with and as indicated on the Working Drawings, together
with any work required by governmental authorities to be made to other areas of
the Building as a result of the improvements indicated by the Working Drawings.
Landlord’s approval of the Working Drawings shall not be a representation or
warranty of Landlord that such drawings are adequate for any use or comply with
any Law, but shall merely be the consent of Landlord thereto. Tenant shall, at
Landlord’s request, sign the Working Drawings to evidence its review and
approval thereof. After the Working Drawings have been approved, Landlord shall
cause the Work to be performed in substantial accordance with the Working
Drawings.

4. Bidding of Work. Prior to commencing the Work, Landlord shall competitively
bid the Work to three contractors approved by Landlord in its reasonable
discretion (which shall include Balfour Beatty). Tenant shall be allowed to
review the submitted bids from such contractors to value engineer any of
Tenant’s requested alterations. In such case, Tenant shall notify Landlord of
any items in the Working Drawings that Tenant desires to change within six
business days after Landlord’s submission thereof to Tenant. If Tenant fails to
notify Landlord of its election within such six business day period, Tenant
shall be deemed to have approved the bids. Within six business days following
Landlord’s submission of the initial construction bids to Tenant under the
foregoing provisions (if applicable), Tenant shall have completed all of the
following items: (a) finalized with Landlord’s representative and the proposed
contractor, the pricing of any requested revisions to the bids for the Work, and
(b) approved in writing any overage in the Total Construction Costs in excess of
the Suite 800 Construction Allowance, failing which, each day after such three
business day period shall constitute a Tenant Delay Day. After Tenant has
approved the bids, Landlord and Tenant shall mutually agree (each acting
reasonably and in good faith) on one of the three contractors’ bids and Landlord
shall enter into a firm fixed price contract with that party within three
business days following the parties’ selection, and that contractor shall
commence work within five business days following the execution of that
agreement and issuance of a permit from the City of Austin.

5. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (1) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), (2) the exterior appearance of the Building, or (3) the
appearance of the Building’s common areas or elevator lobby areas, or (b) if any
such requested change might delay any applicable effective date, Landlord may
withhold its consent in its sole and absolute discretion. Landlord shall, upon
completion of the Work, cause to be prepared an accurate architectural
“as-built” plan of the Work as constructed in electronic CADD format, which plan
shall be incorporated into this Exhibit B by this reference for all purposes. If
Tenant requests any changes to the Work described in the Space Plans or the
Working Drawings, then such increased costs and any additional design costs
incurred in connection therewith as the result of any such change shall be added
to the Total Construction Costs.

6. Definitions. As used herein, the terms “Tenant Delay Day”, “Substantial
Completion”, “Substantially Completed” (and any derivations thereof), and “Total
Construction Costs” shall have the meanings assigned to them in the Original
Lease, although all will be deemed to apply to the Suite 800 Premises, as
applicable; and further provided that “Total Construction Costs” hereunder shall
include the Construction Management Fee and Tenant’s separate construction
management fees payable to a third party.

 

B-2



--------------------------------------------------------------------------------

7. Walk-Through; Punchlist. When Landlord considers the Work in the Suite 800
Premises to be Substantially Completed, Landlord will notify Tenant and, within
three business days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the Suite 800 Premises and
identify any necessary touch-up work, repairs and minor completion items that
are necessary for final completion of the Work. Neither Landlord’s
representative nor Tenant’s representative shall unreasonably withhold his or
her agreement on punchlist items. Landlord shall use reasonable efforts to cause
the contractor performing the Work to complete all punchlist items within 30
days after agreement thereon; however, Landlord shall not be obligated to engage
overtime labor in order to complete such items. In no case, other than as may be
caused by Force Majeure Delay Days or Tenant Delay Days, shall Landlord take
longer than 60 days after agreement thereon to accomplish items on the
punchlist.

8. Existing Premises Rent Obligations. Tenant’s obligation to pay Rent under the
Lease with respect to the Existing Premises shall continue at all times during
the performance of the Work. Tenant hereby acknowledges that the performance of
the Work may occur during normal business hours while Tenant is in occupancy of
the Existing Premises and that no interference to Tenant’s business operations
in the Existing Premises shall entitle Tenant to any abatement of Rent.

9. Excess Costs. The entire cost of the Total Construction Costs in excess of
the Suite 800 Construction Allowance (hereinafter defined) shall be paid by
Tenant. Upon approval of the Working Drawings and selection of a contractor,
Tenant shall promptly (a) execute a work order agreement prepared by Landlord
which identifies such drawings and itemizes the Total Construction Costs and
sets forth the Suite 800 Construction Allowance, and (b) pay to Landlord 90% of
the amount by which Total Construction Costs exceeds the Suite 800 Construction
Allowance. Upon Substantial Completion of the Work and before Tenant occupies
the Suite 800 Premises to conduct business therein, Tenant shall pay to Landlord
an amount equal to the Total Construction Costs (as adjusted for any approved
changes to the Work), less (1) the amount of the advance payment already made by
Tenant, and (2) the amount of the Suite 800 Construction Allowance. In the event
of default of payment of such excess costs, Landlord (in addition to all other
remedies) shall have the same rights as for an Event of Default under the Lease.

10. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $37.50 per rentable square foot in the Suite 800
Premises (the “Suite 800 Construction Allowance”) to be applied toward the Total
Construction Costs, as adjusted for any changes to the Work. The Suite 800
Construction Allowance shall not be disbursed to Tenant in cash, but shall be
applied by Landlord to the payment of the Total Construction Costs, if, as, and
when the cost of the Work is actually incurred and paid by Landlord. After the
final completion of the Work and a reconciliation by Landlord of the Suite 800
Construction Allowance and the Total Construction Costs and provided no default
under the Lease then exists and no Event of Default has occurred, Tenant may use
a portion (not to exceed $2.50 per rentable square foot in the Suite 800
Premises) of any excess Suite 800 Construction Allowance towards the cost of
Tenant’s installation of telephone and data networks and other moving costs
(collectively, the “Moving Costs”) with respect to the Suite 800 Premises.
Landlord will reimburse Tenant for the Moving Costs (subject to the cap
described above) within 30 business days after receiving invoices therefor and
supporting documentation reasonably acceptable to Landlord. Should Tenant timely
exercise its expansion option with respect to the Suite 900 Premises as provided
in Section 12 of this Amendment, Tenant shall be permitted to apply leftover
portions of the Suite 800 Construction Allowance towards the cost of the work to
be performed to the Suite 900 Premises (in addition to the construction
allowance provided with respect to the Suite 900 Premises), in which case the
construction allowance with respect to the Suite 900 Premises and any leftover
portions of the Suite 800 Construction Allowance must be used (that is, the work
in the Suite 900 Premises must be fully complete and both the construction
allowance for the Suite 900 Premises and any leftover portions of the Suite 800
Construction Allowance disbursed) within nine months following the Suite 900
Effective Date, or shall be deemed forfeited with no further obligation by
Landlord with respect thereto, time being of the essence with respect thereto.
Should Tenant fail to timely exercise its expansion option with respect to the
Suite 900 Premises as provided in Section 12 of this Amendment, the Suite 800
Construction Allowance must be used (that is, the Work must be fully complete
and the Suite 800 Construction Allowance disbursed) by December 1, 2016, or
shall be deemed forfeited with no further obligation by Landlord with respect
thereto, time being of the essence with respect thereto.

 

B-3



--------------------------------------------------------------------------------

11. Construction Management. Landlord or its affiliate or agent shall supervise
and manage the Work, make disbursements required to be made to the contractor,
and act as a liaison between the contractor and Tenant and coordinate the
relationship between the Work, the Building, and the Building’s Systems (the
“Construction Management Services”). In consideration for the Construction
Management Services, Tenant shall pay to Landlord a construction management fee
equal to 3% of the Total Construction Costs (the “Construction Management Fee”).

12. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:      Mary Harrington      c/o CommonWealth Partners
     301 Congress Avenue, Suite 250      Austin, TX 78701      Telephone:
512.320.4141      Facsimile: 512.320.4125 Tenant’s Representative:      Jeanne
McNeil      c/o RetailMeNot, Inc.      301 Congress Avenue, Suite 700     
Austin, TX 78701      Telephone: 512.777.2903      Facsimile: 512.777.2870

13. Miscellaneous. To the extent not inconsistent with this Exhibit, Section 8
and Section 21 of the Original Lease shall govern the performance of the Work
and Landlord’s and Tenant’s respective rights and obligations regarding the
improvements installed pursuant thereto.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

CONFIRMATION OF SUITE 800 EFFECTIVE DATE

            , 201  

BY FACSIMILE

RetailMeNot, Inc.

301 Congress Avenue, Suite 700

Austin, TX 78701

 

  Re: Amendment No. 4 (the “Amendment”) dated August 19, 2015, between NOP 301
CONGRESS LP, a Texas limited partnership (“Landlord”), and RETAILMENOT, INC., a
Delaware corporation (“Tenant”), for the lease of approximately 4,518 square
feet of additional space (the “Suite 800 Premises”) pursuant to the Lease (as
defined in and amended by the Amendment). Capitalized terms used herein but not
defined shall be given the meanings assigned to them in the Amendment unless
otherwise indicated.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1. Condition of Suite 800 Premises. Tenant has accepted possession of the Suite
800 Premises pursuant to the Amendment. Any improvements required by the terms
of the Amendment to be made by Landlord have been completed to the full and
complete satisfaction of Tenant in all respects except for the punchlist items
described on Exhibit A hereto (the “Punchlist Items”), and except for such
Punchlist Items, Landlord has fulfilled all of its duties under the Amendment
with respect to such initial tenant improvements. Furthermore, Tenant
acknowledges that the Suite 800 Premises are suitable for the Permitted Use (as
defined in the Lease).

2. Suite 800 Effective Date. The Suite 800 Effective Date is             ,
201  .

3. Expiration Date. The Expiration Date is             , 20    .

4. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

5. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
State in which the Premises are located.

 

C-1



--------------------------------------------------------------------------------

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Sincerely, COMMONWEALTH PARTNERS MANAGEMENT SERVICES, L.P., on behalf of
Landlord By:  

 

Name:  

 

Title:  

 

 

Agreed and accepted: RETAILMENOT, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT A

Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

PARKING

In connection with the Suite 800 Premises and during the Term of the Suite 800
Premises only, as further described in Section 10 of this Amendment, Tenant
shall be provided a total of one parking access card per 600 rentable square
feet then existing from time to time in the Suite 800 Premises permitting Tenant
to use up to such number of unreserved parking spaces in the Parking Area,
subject to such terms, conditions and regulations as are from time to time
applicable to patrons of the Parking Area. Regardless of whether Tenant elects
to use such parking spaces, Tenant shall pay to Landlord, contemporaneously with
the payment of Basic Rent, parking rent (plus all applicable taxes) during the
initial Term, as extended by this Amendment, equal to the rate then established
by Landlord for unreserved parking access cards in the Parking Area.

Additionally, from and after the Suite 800 Effective Date, Tenant shall be
provided two additional parking access cards permitting Tenant to use up to two
reserved parking spaces in the Parking Area, subject to such terms, conditions
and regulations as are from time to time applicable to patrons of the Parking
Area. Regardless of whether Tenant elects to use such parking spaces, Tenant
shall pay to Landlord, contemporaneously with the payment of Basic Rent, parking
rent (plus all applicable taxes) during the initial Term, as extended by this
Amendment, equal to the rate then established by Landlord for reserved parking
access cards in the Parking Area.

Additionally, Landlord shall provide Tenant, at 50% of the standard rate
established by Landlord from time to time for unreserved parking access cards,
with an additional 20 “after hours” parking access cards permitting Tenant to
use up to 20 unreserved parking spaces in the Parking Area only between the
hours of 5:00 p.m. and 10:00 p.m. on Monday through Friday, and solely for the
use by Tenant’s employees who otherwise do not have parking rights in the
Building during times in which they are working late in the Building (subject to
the time limits described above).

Further, subject to availability, Tenant may, by delivering to Landlord no less
than 30 days’ prior written notice, request to use additional unreserved parking
spaces (the “Additional Spaces”) in the Parking Area on a month-to-month basis
(and to the extent such Additional Spaces are available and provided by Landlord
to Tenant, shall pay to Landlord the monthly parking rent [plus all applicable
taxes] for such Additional Spaces at the rate listed above during the initial
Term, as extended by this Amendment). For the avoidance of doubt, due to the
month-to-month nature of the Additional Spaces, Tenant may return any of such
Additional Spaces, and Landlord may recapture any of such Additional Spaces, in
each case by providing the other party with at least 30 days’ prior written
notice of such party’s election to return or recapture the same (as applicable).

Tenant shall at all times comply with all Laws respecting the use of the Parking
Area. Landlord reserves the right to adopt, modify, and enforce reasonable rules
and regulations governing the use of the Parking Area from time to time
including designation of assigned parking spaces, requiring use of any key-card,
sticker, or other identification or entrance systems and charging a fee for
replacement of any such key-card sticker or other item used in connection with
any such system and hours of operations. Landlord may refuse to permit any
person who violates such rules and regulations to park in the Parking Area, and
any violation of the rules and regulations shall subject the car to removal from
the Parking Area.

Tenant may validate visitor parking by such method or methods as Landlord may
approve, at the validation rate from time to time generally applicable to
visitor parking. Unless specified to the contrary above, the parking spaces
provided hereunder shall be provided on an unreserved, “first-come, first
served” basis. Tenant acknowledges that Landlord has arranged or may arrange for
the Parking Area to be operated by an independent contractor, not affiliated
with Landlord.

All motor vehicles (including all contents thereof) shall be parked in the
Parking Area at the sole risk of Tenant and each other Tenant Party, it being
expressly agreed and understood Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and Landlord is not responsible for
the protection and security of such vehicles. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THE LEASE, LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER FOR
ANY PROPERTY DAMAGE OR LOSS WHICH MIGHT OCCUR ON THE PARKING AREA OR AS A RESULT
OF OR IN

 

D-1



--------------------------------------------------------------------------------

CONNECTION WITH THE PARKING OF MOTOR VEHICLES IN ANY OF THE PARKING SPACES. If,
for any reason, Landlord is unable to provide all or any portion of the parking
spaces to which Tenant is entitled hereunder, then Tenant’s obligation to pay
for such parking spaces shall be abated for so long as Tenant does not have the
use thereof; this abatement shall be in full settlement of all claims that
Tenant might otherwise have against Landlord because of Landlord’s failure or
inability to provide Tenant with such parking spaces unless such failure or
inability to provide such parking spaces is within Landlord’s reasonable
control. Landlord shall not be responsible for enforcing Tenant’s parking rights
against any third parties.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

RIGHT OF FIRST OFFER

Subject only to currently-existing renewal or expansion options or other
preferential rights of other tenants, Landlord shall, prior to offering any of
the space in the Building on the tenth or eleventh floors thereof (the “Offer
Space”) to any party (other than the then-current tenant or occupant therein,
subject to clarification with respect to MHBT [defined below] as provided at the
end of this paragraph), first offer to lease to Tenant the Offer Space in an
“AS-IS” condition; such offer shall (a) be in writing, (b) specify the part of
the Offer Space being offered to Tenant hereunder (the “Designated Offer
Space”), and (c) specify the lease terms for the Designated Offer Space,
including the rent to be paid for the Designated Offer Space and the date on
which the Designated Offer Space shall be included in the Premises (it being
understood that so long as this right of first offer is effective, the lease
term with respect to the Designated Offer Space shall be coterminous with the
Existing Premises, as extended by this Amendment) (the “Offer Notice”). The
Offer Notice shall be substantially similar to the Offer Notice attached to this
Exhibit. Tenant shall notify Landlord in writing whether Tenant elects to lease
the entire Designated Offer Space on the terms set forth in the Offer Notice,
within ten business days after Landlord delivers to Tenant the Offer Notice. If
Tenant timely elects to lease the Designated Offer Space, then Landlord and
Tenant shall execute an amendment to the Lease, effective as of the date the
Designated Offer Space is to be included in the Premises, on the terms set forth
in the Offer Notice and, to the extent not inconsistent with the Offer Notice
terms, the terms of the Lease; however, Tenant shall accept the Designated Offer
Space in an “AS-IS” condition and Landlord shall not provide to Tenant any
allowances (e.g., moving allowance, construction allowance, and the like) or
other tenant inducements except as specifically provided in the Offer Notice.
Notwithstanding the foregoing, if prior to Landlord’s delivery to Tenant of the
Offer Notice, Landlord has received a bona fide written offer from a third party
(a “Third Party Offer”) to lease all or part of the Designated Offer Space, and
Landlord is willing to accept the terms of such Third Party Offer, and such
Third Party Offer includes space in excess of the Designated Offer Space, Tenant
must exercise its rights hereunder, if at all, as to all of the space contained
in the Third Party Offer. As used herein, “MHBT” means MHBT Inc., and its
successors and assigns with respect to the MHBT Lease (defined below), and the
“MHBT Lease” means the lease agreement between Landlord and MHBT for a portion
of the Offer Space. For the avoidance of doubt, with respect to Tenant’s right
of first offer’s being subject to MHBT’s rights, such subordination shall apply
only to MHBT’s ability to renew the MHBT Lease pursuant to the express terms of
the renewal option included in the MHBT Lease.

If Tenant fails or is unable to timely exercise its right hereunder with respect
to the Designated Offer Space, then such right shall lapse, time being of the
essence with respect to the exercise thereof, and Landlord may lease all or a
portion of the Designated Offer Space to third parties on such terms as Landlord
may elect. Landlord shall not be obligated to re-offer the Designated Offer
Space to Tenant unless Tenant actually rejects (as opposed to Tenant being
deemed to have rejected) Landlord’s Offer Notice and (1) thereafter Landlord
fails to enter into a Lease Agreement with respect to the Designated Offer Space
within 180 days after the date of the Offer Notice or (2) Landlord is willing to
lease the Designated Offer Space to a third party on substantially more
favorable terms than the terms contained in the Offer Notice rejected by Tenant
(taking into account all of the terms of the Offer Notice and the terms of the
other lease offered), which for purposes hereof shall be defined as a reduction
in the overall net effective rent, taking into account all of the terms of the
Offer Notice and the terms of the other lease offered, of 7.5% or more of that
set forth in the original Offer Notice. For purposes hereof, if an Offer Notice
provides for an expansion, right of first refusal, or other preferential right
to lease some of the remaining portion of the Offer Space, then such remaining
portion of the Offer Space shall thereafter be excluded from the provisions of
this Exhibit, provided that such expansion, right of first refusal or other
preferential right to lease some of the remaining portion of the Offer Space is
actually included in a lease entered into by Landlord with respect to the
portion of the Offer Space applicable to the Offer Notice rejected (or deemed
rejected) by Tenant. Unless otherwise agreed in writing by Landlord and Tenant’s
real estate broker, in no event shall Landlord be obligated to pay a commission
with respect to any space leased by Tenant under this Exhibit, and Tenant and
Landlord shall each indemnify the other against all costs, expenses, attorneys’
fees, and other liability for commissions or other compensation claimed by any
broker or agent claiming the same by, through or under the indemnifying party.

Tenant’s rights under this Exhibit shall terminate at Landlord’s option, if
(i) an Event of Default exists as of the date of Tenant’s exercise of its rights
under this Exhibit or as of the effective date of the addition of the Designated
Offer Space to the Premises, (ii) the Lease or Tenant’s right to possession of
any of the Premises is

 

E-1



--------------------------------------------------------------------------------

terminated, (iii) Tenant assigns its interest in the Lease or sublets any
portion of the Premises, (iv) Tenant ceases to lease from Landlord and to occupy
at least three full floors in the Building, (v) Landlord determines, in its sole
but reasonable discretion, that Tenant’s financial condition or creditworthiness
is such that Tenant would be unable to satisfy the lease terms with respect to
the Designated Offer Space, (vi) Tenant fails to timely exercise its option
under this Exhibit, time being of the essence with respect to Tenant’s exercise
thereof, or (vii) less than six full calendar years remain in the current Term
of the Lease, as extended by this Amendment.

 

E-2



--------------------------------------------------------------------------------

FORM OF OFFER NOTICE

[Insert Date of Notice]

BY FACSIMILE AND [FEDEX]

RetailMeNot, Inc.

301 Congress Avenue, Suite 700

Austin, TX 78701

 

  Re: Amendment No. 4 (the “Amendment”) dated August 19, 2015, between NOP 301
CONGRESS LP, a Texas limited partnership (“Landlord”), and RETAILMENOT, INC., a
Delaware corporation (“Tenant”). Capitalized terms used herein but not defined
shall be given the meanings assigned to them in the Amendment.

Ladies and Gentlemen:

Pursuant to the Right of First Offer attached to the Amendment, this is an Offer
Notice on Suite                     . The basic terms and conditions are as
follows:

 

LOCATION:   

 

   SIZE:                         rentable square feet    BASIC RENT RATE:   
$         per month    TERM:    Coterminous with the Existing Premises, as
extended by the Amendment. IMPROVEMENTS:   

 

   COMMENCEMENT:   

 

   PARKING TERMS:   

 

   OTHER MATERIAL TERMS:   

 

  

Under the terms of the Right of First Offer, you must exercise your rights, if
at all, as to the Designated Offer Space on the depiction attached to this Offer
Notice within ten business days after Landlord delivers such Offer Notice.
Accordingly, you have until 5:00 p.m. local time on         , 201  , to exercise
your rights under the Right of First Offer and accept the terms as contained
herein, failing which your rights under the Right of First Offer shall terminate
with respect to the Designated Offer Space and Landlord shall be free to lease
the Designated Offer Space to any third party, subject to the terms and
conditions of Exhibit E of the Amendment. If possible, any earlier response
would be appreciated. Please note that your acceptance of this Offer Notice
shall be irrevocable and may not be rescinded.

Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Offer Notice including
the inclusion of the Designated Offer Space in the Premises; provided, however,
that the failure by Landlord and Tenant to execute such amendment shall not
affect the inclusion of such Designated Offer Space in the Premises in
accordance with this Offer Notice.

THE FAILURE TO ACCEPT THIS OFFER NOTICE BY (1) DESIGNATING THE “ACCEPTED” BOX,
AND (2) EXECUTING AND RETURNING THIS OFFER NOTICE TO LANDLORD WITHOUT
MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS
UNDER THE RIGHT OF FIRST OFFER, AND TENANT SHALL HAVE NO FURTHER RIGHTS TO THE
DESIGNATED OFFER SPACE EXCEPT AS EXPRESSLY PROVIDED IN EXHIBIT E OF THE
AMENDMENT. THE FAILURE TO EXECUTE THIS LETTER WITHIN SUCH TIME PERIOD SHALL BE
DEEMED A WAIVER OF THIS OFFER NOTICE.

 

E-3



--------------------------------------------------------------------------------

Should you have any questions, do not hesitate to call.

 

  Sincerely,   NOP 301 CONGRESS LP, a Texas limited partnership   By:    NOP 301
Congress GP LLC, a Delaware limited liability company, its general partner     
By:    National Office Partners LLC, a California limited liability company, its
sole member         By:    CWP Capital Management LLC, a Delaware limited
liability company, its manager            By:  

 

           Name:  

 

           Title:  

 

 

[please check appropriate box]   

ACCEPTED    ¨ REJECTED    ¨

RETAILMENOT, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

Date:  

 

Enclosure [attach depiction of Designated Offer Space]

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

DEPICTION OF STORAGE PREMISES

 

LOGO [g26924g34u91.jpg]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

DEPICTION OF SUITE 900 PREMISES

[Follows This Page]

 

G-1



--------------------------------------------------------------------------------

LOGO [g26924g40k69.jpg]

 

G-2